 



EXHIBIT 10.26
CONFIDENTIAL TREATMENT REQUESTED
LONGRUN2 TECHNOLOGY LICENSE AGREEMENT
     This LongRun2 Technology License Agreement (“Agreement”) is made and
entered into as of February 22, 2006 (“Effective Date”), by and between
Transmeta Corporation, a Delaware corporation having its principal place of
business at 3990 Freedom Circle, Santa Clara, CA 95054, U.S.A. (“Transmeta”),
and Toshiba Corporation, a Japanese corporation having its principal place of
business at 1-1, Shibaura 1-Chome, Minato-Ku, Tokyo 105-8001, Japan, including
its wholly owned subsidiaries (“Toshiba”).
RECITALS
     A. Transmeta develops and sells software-based microprocessors and related
hardware and software technologies.
     B. Transmeta has developed certain proprietary power management and related
technologies, including Transmeta Technology (as defined below).
     C. Toshiba desires that Transmeta grant Toshiba a license under Transmeta’s
Intellectual Property Rights (as defined below) in and to the Transmeta
Technology, and Transmeta is willing to grant Toshiba such a license, subject to
and in accordance with the terms and conditions of this Agreement, for Toshiba
to use the Transmeta Technology with its 90nm, [* * *] and 22nm CMOS technology
generations, and any intermediate (i.e., internode) generations thereof.
     D. Transmeta and Toshiba have agreed that the initial license rights that
Transmeta grants to Toshiba will be limited to semiconductor devices with a
minimum operating power [* * *], or devices with a maximum operating power [* *
*], one choice of which Toshiba will make by [* * *]. Transmeta has agreed to
grant Toshiba an option to extend the scope of such license rights to
semiconductor devices of any operating power by notifying Transmeta and paying
Transmeta an additional fee in accordance with the terms and conditions set
forth in this Agreement.
     E. Toshiba desires that Transmeta provide Toshiba with certain technology
transfer and technical support services related to the Transmeta Technology and
Transmeta is willing to provide Toshiba with such services, subject to and in
accordance with the terms of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.   DEFINITIONS

1.1   “Foundry Service” means the service of manufacturing semiconductor wafers
on behalf of third parties where the manufacturer provides the third parties
with process information (such as design rules) and/or cell libraries, function
block or macro (such as,

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

      Toshiba / Transmeta LongRun2 Agreement   February 19, 2006

 



--------------------------------------------------------------------------------



 



    by way of example, but not limitation, a digital or analog block or cell
library) to be incorporated into the wafers.   1.2   “Have Designed or
Manufactured” means for Toshiba (or a sublicensed Toshiba Subsidiary (as defined
below)) to contract with a third party or parties to perform designing or
manufacturing functions for and on behalf of Toshiba (or the sublicensed Toshiba
Subsidiary).   1.3   “Intellectual Property Rights” means Patents, mask work
rights, copyrights, rights in trade secrets and know-how, and any other
intellectual property rights recognized in any country or jurisdiction in the
world, exclusive of rights in and to trademarks, trade names, logos, service
marks, other designations of source and design patents and design patent
applications.   1.4   “LongRun2 Products” means 90nm [* * *] and 22nm (and any
intermediate (i.e., internode) generations thereof) CMOS integrated circuit
semiconductor devices that are based on, manufactured utilizing, embody,
implement, incorporate or practice the Transmeta Technology, in whole or in
part.   1.5   “Field of Operating Power” means the fields of operating power of
LongRun2 Products: (i) a minimum operating power of [* * *], or (ii) a maximum
operating power of [* * *]. Toshiba shall notify Transmeta, by no later than [*
* *], which of the foregoing fields will be the initial field of operating power
that Toshiba will use.   1.6   “Patent(s)” means any patent(s) or patent
application(s), worldwide, owned or controlled by a party at any time during the
term of this Agreement, except for design patents and design patent
applications.   1.7   “Toshiba Improvements” means any improvements,
modifications, enhancements, extensions to or derivative works based upon the
Transmeta Specific Technology, developed by or for Toshiba or a Toshiba
Subsidiary by any employee, contractor, consultant or agent of Toshiba or a
Toshiba Subsidiary who has had access to Transmeta Specific Technology pursuant
to this Agreement or the Mutual NDA (dated * * *).   1.8   “Subsidiary” means
any entity that a party controls. For purpose of this definition, “controls”
means having: (i) ownership of more than fifty percent (50%) of the equity
securities entitled to vote for the election of directors (or, in the case of an
entity that is not a corporation, for the election of the corresponding managing
authority); or (ii) the right to vote for or appoint a majority of the board of
directors or other governing body of such entity. Any entity will be deemed to
be a “Subsidiary” only so long as such control exists. Subsidiary(ies) of
Toshiba will be referred to as “Toshiba Subsidiary(ies)” and those of Transmeta
will be referred to as “Transmeta Subsidiary(ies)”.   1.9   “Transmeta
Technology” means Transmeta’s proprietary power management and related
technologies described in Exhibit A attached hereto, and including any
improvements, modifications, enhancements, extensions thereto or derivative
works based thereon, in whole or in part, developed by or for Transmeta or
Transmeta Subsidiaries, that Transmeta provides to Toshiba pursuant to the terms
of this Agreement.

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  2    

 



--------------------------------------------------------------------------------



 



1.10   “Transmeta Technology Deliverables” means those items of Transmeta
Technology specified in Exhibit A, attached hereto, that Transmeta will deliver
to Toshiba in accordance with the terms of this Agreement.   1.11   “Transmeta
Documents” means the documents included in the Transmeta Technology Deliverables
specified in Exhibit A, attached hereto, that Transmeta will deliver to Toshiba
pursuant to the terms of this Agreement.   1.12   “Transmeta Specific
Technology” shall mean the Transmeta Technology that is specified in Exhibit B
and as amended from time to time, by mutual agreement of the parties.   2.  
LICENSES, LICENSE ROYALTIES AND NON-ASSERTION RIGHTS   2.1   License Grant.
Subject to Toshiba’s compliance with all of the terms and conditions of this
Agreement (including, without limitation, timely payment of all applicable fees,
royalties and any other amounts payable hereunder), Transmeta hereby grants to
Toshiba a worldwide, nonexclusive, nontransferable (except as specified in
Section 12.1), non-sublicensable (except as specified in Section 2.3) and
royalty-bearing (as specified in Section 2.5) license under all of Transmeta’s
Intellectual Property Rights in and to Transmeta Technology to:

  (a)   use, reproduce, modify, enhance, extend, improve and create derivative
works based upon the Transmeta Technology, for Toshiba and third-party customers
of Toshiba, for the purpose of designing, having designed and developing
LongRun2 Products;     (b)   manufacture (and Have Designed or Manufactured),
use, offer for sale, sell, export or import LongRun2 Products; provided, that
unless and until Toshiba exercises the License Extension Option (defined in
Section 2.2), the license rights granted under this Section 2.1(b) will be
limited to LongRun2 Products in the initial Field of Operating Power which
Toshiba elected to use and notified Transmeta thereof (as specified in
Section 1.5); and     (c)   use, reproduce, modify, translate, summarize and
distribute the Transmeta Documents, provided that Toshiba will comply with the
confidentiality obligations hereunder to the extent Transmeta Confidential
Information (as defined below) is included.

    It is acknowledged and agreed by the parties that the rights and license
granted under this Section expressly include the right and license for Toshiba
to utilize any Transmeta Technology to provide Foundry Services to any
third-party customers of Toshiba in order for such third-party customers to
design and develop LongRun2 Products for exclusive manufacture by Toshiba solely
for such third-party customers, and to use, offer for sale, sell, export or
import such LongRun2 Products.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  3    

 



--------------------------------------------------------------------------------



 



2.2   Option to Extend License Rights. Transmeta hereby grants Toshiba the
option (the “License Extension Option”) to extend the scope of the license
rights granted under Section 2.1(b) to the other Field of Operating Power not
initially elected by Toshiba. Toshiba may exercise the License Extension Option
only by complying with the notice and payment requirements set forth in
Section 3.6. If Toshiba complies with such requirements, the license rights
granted under Section 2.1(b) will extend to LongRun2 Products of any operating
power.   2.3   Toshiba Subsidiaries. Toshiba has the right to sublicense any (or
all) of the license rights granted in Section 2.1 to any Toshiba Subsidiary.
Toshiba, however, hereby guarantees the compliance by each and every such
Toshiba Subsidiary with the terms and conditions of this Agreement, and Toshiba
and such Toshiba Subsidiaries shall be jointly and severally liable for any
breach thereof by any such Toshiba Subsidiary.   2.4   License Restrictions.

  (a)   Restrictions on Have Designed or Manufactured Rights. Toshiba
acknowledges that any exercise of its “Have Designed or Manufactured” rights
under Section 2.1 is expressly contingent upon Toshiba entering into a written
agreement with its contract designer(s) or manufacturer(s) for the design or
manufacture of LongRun2 Products (a “Contract Manufacturing Agreement”). Each
Contract Manufacturing Agreement that Toshiba enters into shall contain
provisions that protect Transmeta’s Intellectual Property Rights in and to the
Transmeta Technology, Transmeta Technology Deliverables and Transmeta
Confidential Information to at least the same extent as the terms and conditions
of this Agreement. Toshiba will use its commercially reasonable efforts to
enforce each such Contract Manufacturing Agreement with at least the same degree
of diligence used by Toshiba to enforce similar agreements for its own products.
Toshiba will promptly notify Transmeta in writing of any breach of any such
Contract Manufacturing Agreement by a Toshiba contract designer or manufacturer
relating to the Transmeta Technology, Transmeta Technology Deliverables or
Transmeta Confidential Information of which Toshiba becomes aware. Subject to
Section 11, Toshiba will be liable for any and all losses or damages of any kind
suffered or incurred by Transmeta arising out of or relating to any such breach.
    (b)   Specific Restrictions. Without limiting any restrictions or other
limitations specified in Section 2.4(a) above, Toshiba further acknowledges
that, in no event shall Toshiba or a sublicensed Toshiba Subsidiary authorize or
permit a Toshiba contract designer or manufacturer to design, manufacture, use,
offer to sale, sell, or import a LongRun2 Product for or on behalf of any party
other than Toshiba or a sublicensed Toshiba Subsidiary, as applicable.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  4    

 



--------------------------------------------------------------------------------



 



  (c)   Limited Rights. Toshiba’s rights in the Transmeta Technology, Transmeta
Technology Deliverables and Transmeta Confidential Information will be limited
to those expressly granted in this Agreement. Transmeta reserves all rights in
and to the Transmeta Technology, Transmeta Technology Deliverables and Transmeta
Confidential Information not expressly granted to Toshiba hereunder. For the
avoidance of doubt, Toshiba acknowledges and agrees that it may not use,
reproduce Transmeta Technology Deliverables or Transmeta Confidential
Information, or manufacture (or Have Designed or Manufactured), offer for sale,
sell, export or import any LongRun2 Products, except as expressly authorized in
this Agreement.     (d)   Use of Toshiba Improvements. For the avoidance of
doubt, Toshiba owns all right, title, and interest in and to the Toshiba
Improvements, and Toshiba may create, use, reproduce, grant, assign or transfer
rights to Toshiba Improvements to any third party, or otherwise dispose of
unless expressly prohibited in this Agreement.

2.5   Royalties. For each LongRun2 Product manufactured by or for Toshiba or
sublicensed Toshiba Subsidiaries that is based on, manufactured utilizing,
embodies, implements, incorporates or practices any Transmeta Specific
Technology, Toshiba will pay Transmeta the non-refundable royalties calculated
in accordance with the royalty schedule set forth in Exhibit E. Royalties shall
accrue upon the date of completion of sale of each of such LongRun2 Product.
Within [* * *] after: (i) the end of each calendar quarter during the term of
this Agreement in which the royalty accrues and (ii) the termination of this
Agreement, Toshiba shall submit to Transmeta the payment of royalties due as
shown in the Royalty Report (as defined in Section 5.2 below). Both parties
acknowledge that any semiconductor device, which is not based on, is not
manufactured utilizing, does not embody, implement, incorporate or practice
Transmeta Specific Technology, shall not be subject to royalty payment
hereunder. If dispute arises over whether any technologies used by Toshiba
include Transmeta Specific Technology or not, both parties shall discuss and
solve the dispute in good faith. For the avoidance of doubt, no royalty shall be
payable with respect to a specific LongRun2 Product if Toshiba can demonstrate
to Transmeta’s reasonable satisfaction that the Transmeta Specific Technology
embodied in such product is not functional and cannot be removed without
Toshiba’s expenditure of undue expense.   2.6   Non-Assertion by Toshiba of
Patent Rights in Toshiba Improvements. Subject to Transmeta’s compliance with
all of the terms and conditions of this Agreement and the condition that
Transmeta, Transmeta Subsidiaries and Transmeta’s other licensees shall covenant
not to sue for infringement or otherwise assert rights in any of their Patents
in or to their improvements equivalent to Toshiba Improvements against Toshiba,
Toshiba Subsidiary, its contract designer, manufacturer, distributor and
customer, Toshiba, on behalf of itself and all sublicensed Toshiba Subsidiaries,
hereby covenants not to sue for infringement of or otherwise assert rights in
any of its Patents in or to Toshiba Improvements against:

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  5    

 



--------------------------------------------------------------------------------



 



  (a)   Transmeta and Transmeta Subsidiaries on the grounds that they are
making, using, selling, offering for sale, importing LongRun2 Products, but only
with respect to those features, techniques or functionalities of a LongRun2
Product that implement, incorporate, embody or are based on a Toshiba
Improvement.     (b)   distributors and customers (including but not limited to
end-user customers) of Transmeta and Transmeta Subsidiaries on the grounds that
such parties are making, using, selling, offering for sale, or importing
LongRun2 Products, but only with respect to those features, techniques or
functionalities of a LongRun2 Product that implement, incorporate, embody or are
based on a Toshiba Improvement; and     (c)   contract manufacturers of
Transmeta and Transmeta Subsidiaries on the grounds that such manufacturers are
manufacturing LongRun2 Products solely for Transmeta or Transmeta Subsidiaries,
but only with respect to those features, techniques or functionalities of a
LongRun2 Product that implement, incorporate, embody or are based on a Toshiba
Improvement.

2.7   Additional Patent Licensing. At Transmeta’s request, at any time during
the term of this Agreement, Toshiba will negotiate with Transmeta in good faith
(but not be obligated to agree to) the granting of a license under any Toshiba
Patent related to Transmeta’s LongRun2 Products. The terms of such license,
including any applicable royalty, will be on a reasonable and non-discriminatory
basis, and if agreed upon, will be documented in a separate agreement.   3.  
TECHNOLOGY TRANSFER FEES   3.1   Transmeta Obligations: Subject to Toshiba’s
payment of the technology transfer fee in accordance with Section 3.5 below,
during the period following the Effective Date through [* * *] (the “Technology
Transfer Services Period”), Transmeta will deliver to Toshiba: (i) the Transmeta
Technology Deliverables as set forth in Exhibit A; and (ii) certain technology
training as set forth in Exhibit D in accordance with the terms specified in
Exhibit D (“Technology Transfer Training”) as soon as can be mutually agreed.
Transmeta will make delivery of the Transmeta Documents identified in Documents
1 through 14 of Exhibit A by [* * *]. Unless otherwise agreed in writing between
the parties, Transmeta will have no obligation to provide additional
deliverables or training of any kind after the expiration of the Technology
Transfer Services Period. The parties acknowledge and agree that any Transmeta
Technology, other than the technology described in Exhibit A, will be delivered
solely at Toshiba’s request, and solely to the Toshiba personnel identified in
Exhibit G. Toshiba may update Exhibit G by reasonable prior notice to Transmeta.
  3.2   Maintenance Services. During the Technology Transfer Services Period,
Transmeta will provide or make available to Toshiba the maintenance services, as
specified in Exhibit C (“Maintenance Services”). For the performance of
Maintenance Services, Toshiba will pay Transmeta [* * *], which fee will be
payable within [* * *] following the execution

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  6    

 



--------------------------------------------------------------------------------



 



    of this Agreement. Transmeta will provide Toshiba with monthly report on how
much of the above-mentioned fee will be used for specific Maintenance Service to
be provided in the following month. After that period, at Toshiba’s request, the
parties will negotiate in good faith the terms and conditions (including fees)
with respect to Transmeta’s provision of additional Maintenance Services.   3.3
  Provision of Transmeta Technology “AS IS”. The Transmeta Technology, Transmeta
Technology Deliverables, Technology Transfer Training, Technical Support
Services and Maintenance Services are provided “AS IS”.   3.4   Acknowledgement
of Confidential Information. Toshiba acknowledges that the Transmeta Technology,
Transmeta Technology Deliverables, Technology Transfer Training, Technical
Support Services and Maintenance Services contain and will disclose to Toshiba
certain highly valuable trade secrets of Transmeta, as provided for in
Section 7.   3.5   Technology Transfer Fee. In consideration of Transmeta’s
delivery of the Transmeta Technology Deliverables and Technology Transfer
Training pursuant to Section 3.1 during the Technology Transfer Services Period,
Toshiba will pay Transmeta a one-time technology transfer fee of [* * *], which
fee will be payable (i) within [* * *] following the execution of this Agreement
or (ii) by [* * *], whichever is later. The technology transfer fee payable by
Toshiba hereunder is non-refundable, and is not creditable against the royalties
which may become payable by Toshiba under Section 2.5. This payment is in no way
dependent upon Toshiba successfully manufacturing a LongRun2 Product or
“bringing up” a LongRun2 Product production process.   3.6   License Extension
Option Fee. In order to exercise the License Extension Option, Toshiba must
notify Transmeta thereof in writing by no later than [* * *] and pay to
Transmeta the applicable License Extension Option Fee of [* * *], which fee will
be payable no later than [* * *]. If Toshiba fails to notify Transmeta of its
desire to exercise the License Extension Option by [* * *], then the License
Extension Option will automatically expire.   3.7   Technical Support Services.
Transmeta will provide or make available to Toshiba the technical support
services, as specified in Exhibit D (“Technical Support Services”). In
consideration of Transmeta providing Technical Support Services, Toshiba will
pay Transmeta fees in accordance with the terms and conditions (including
timing) set forth in Exhibit D, which terms and conditions may be re-negotiated
from time to time by the parties. The fees for Technical Support Services
payable by Toshiba hereunder are non-refundable and non-recoupable, and are not
creditable against the royalties which may become payable by Toshiba under
Section 2.5. If Toshiba cancels Technical Support Services upon at least [* * *]
notice, the fees payable by Toshiba will be pro-rated based on the period for
which Transmeta has performed (and continues to perform) such Technical Support
Services until such scheduled cancellation date.   3.8   For the avoidance of
doubt, information regarding the use and exploitation of the Transmeta
Technology, which is disclosed by any other Transmeta Technology licensee

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  7    

 



--------------------------------------------------------------------------------



 



    to Toshiba in accordance with Section 7.2 (iii), shall not be considered as
any technology transfer pursuant to this Agreement, and Toshiba may fully use
such information subject to a 3-party confidentiality agreement between
Transmeta, Transmeta licensee and Toshiba. Notwithstanding the foregoing, to the
extent that any information disclosed by a Transmeta Technology licensee to
Toshiba would be considered Transmeta Specific Technology if such information is
included in Exhibit B and Transmeta had provided such information directly to
Toshiba, then such information will be deemed to be Transmeta Specific
Technology for all purposes of this Agreement, and Toshiba’s rights to use such
information will be solely as set forth in this Agreement.   4.   PAYMENT,
INTEREST AND TAXES   4.1   Payment Method. All payments by Toshiba shall be made
in U.S. dollars by wire transfer to the bank account to be separately designated
in writing by Transmeta.   4.2   Interest and Other Payment Terms. Any payments
made after the applicable due date will incur interest at the rate of [* * *].
All amounts specified in this Agreement will be paid in U.S. dollars and will
not be subject to setoff against any amounts of claims that Transmeta owes to
Toshiba under this Agreement or under any other agreement.   4.3   Taxes.
Toshiba will pay any and all national, state, prefecture, city, local and other
excise, sales, use, value-added and other taxes and duties imposed by any and
all applicable laws and regulations in Japan in respect of the payments made
under this Agreement or otherwise arising out of this Agreement, other than
taxes based upon Transmeta’s net income. If it is required under applicable law,
Toshiba may pay, on Transmeta’s behalf, any withholding taxes that are required
to be paid under applicable law. In this event, Toshiba will furnish Transmeta
with written documentation of such payments, including but not limited to
receipts, of any and all such taxes paid by Toshiba.   5.   RECORDS AND AUDIT
REQUIREMENTS   5.1   Records. For [* * *] after the completion of each calendar
quarter, Toshiba will maintain complete and accurate books, records and accounts
as are reasonably necessary to verify the royalty payments made by Toshiba
hereunder.   5.2   Reports. Within [* * *] after (i) the end of each calendar
quarter during the term of this Agreement; and (ii) the termination of this
Agreement, Toshiba will furnish to Transmeta a written report specifying the
royalties owed for the relevant period (“Royalty Report”). If no royalties are
due, that fact will be shown on such Royalty Report. The content, form and
format of such Royalty Reports will be as mutually agreed to by the parties, but
will include, at a minimum, the quantity of each royalty-bearing LongRun2
Product.   5.3   Audit. During the term of this Agreement and for a period of [*
* *] thereafter, upon at least [* * *] prior written notice to Toshiba,
Transmeta will have the right, at its own cost and expense, to authorize an
internationally recognized certified public accounting firm as agreed by
Toshiba, with Toshiba’s prior consent which will not be unreasonably withheld or
delayed, to audit Toshiba’s books, records, and accounts, and other relevant
information for the purpose of verifying the accuracy of the amount of royalties
reported

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  8    

 



--------------------------------------------------------------------------------



 



    by Toshiba in Royalty Reports pursuant to Section 5.2, provided that such
audit shall be conducted during the normal business hours of Toshiba and no more
frequently than once a year. If the accounting firm concludes that additional
amounts were owed during the audited period, Toshiba will pay such additional
amounts plus interest calculated in accordance with Section 4.2, within [* * *]
of the date Transmeta delivers the accounting firm’s written report to Toshiba.
Transmeta will pay the fees and expenses charged by the accounting firm;
provided however, if the audit discloses that the royalties payable by Toshiba
for the audited period are more than [* * *] of the amounts actually paid for
such period, then Toshiba will pay the reasonable fees and expenses charged by
the accounting firm. In the event the audit reveals an overpayment by Toshiba,
said amount shall be credited against the next royalty payment to be made by
Toshiba. Transmeta shall provide Toshiba with a copy of any report prepared by
the accounting firm within [* * *] of the receipt of the same.   6.   TERM AND
TERMINATION   6.1   Term. This Agreement will begin on the Effective Date and
will remain in force unless and until terminated in accordance with Section 6.2.
  6.2   Termination. Either party may terminate this Agreement if the other
party breaches any material term or condition of this Agreement that fails to
cure such breach within [* * *] following receipt of written notice from the
non-breaching party.   6.3   Effect of Termination. Upon the termination of this
Agreement by either party pursuant to Section 6.2: (i) except as otherwise
expressly provided in this Agreement, all licenses and rights granted to
Toshiba,; (ii) Toshiba shall promptly return to Transmeta or destroy all
Transmeta Confidential Information and all Transmeta Technology Deliverables in
its possession or control and provide Transmeta with an officer’s written
certification, certifying to the return or destruction of all such Transmeta
Confidential Information and Transmeta Technology Deliverables, provided that
Toshiba (and sublicensed Toshiba Subsidiaries) may retain a reasonable number of
copies thereof necessary for the provision of maintenance services to its then
existing customers to which Toshiba and/or Toshiba Subsidiaries had already sold
the LongRun2 Products; and (iii) Transmeta shall promptly return to Toshiba or
destroy all of Toshiba Confidential Information that Transmeta may have obtained
through the course of this Agreement, and provide Toshiba with an officer’s
written certification, certifying to the return or destruction of all such
Confidential Information.   6.4   Survival. Toshiba’s obligation to pay any
accrued unpaid amounts due to Transmeta will survive termination of this
Agreement in case of termination for any reason. The rights and obligations of
the parties under Sections 1, 2.4, 2.6 (except if Toshiba terminates this
Agreement pursuant to Section 6.2), 3.3, 4, 5, 6.3, 6.4, 7, 8, 9, 10, 11 and 12
of this Agreement also will survive the termination of this Agreement for any
reason. The license rights granted by Transmeta under Sections 2.1 and 2.3 will
survive termination of this Agreement by either party pursuant to Section 6.2
with respect to any and all LongRun2 Products sold and invoiced by Toshiba or a
sublicensed Toshiba Subsidiary prior to the effective date of termination and,
subject to Toshiba’s payment of the

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  9    

 



--------------------------------------------------------------------------------



 



    applicable royalties in accordance with the terms of this Agreement, any
LongRun2 Products manufactured by Toshiba or a sublicensed Toshiba Subsidiary
prior to the effective date of termination.   7.   CONFIDENTIALITY   7.1  
Confidential Information. “Confidential Information” means any business or
technical information that a party hereto desires to protect against
unauthorized use or disclosure that: (i) is disclosed in writing and is
identified and/or marked by the disclosing party as Confidential Information at
the time of disclosure; or (ii) is disclosed orally or in other intangible form,
is identified as confidential at the time of disclosure and is confirmed by
disclosing party in writing within thirty (30) days of its initial disclosure.
Without limiting the generality of the foregoing, Confidential Information may
include, but is not limited to, any information relating to business processes,
operations, product plans, designs, costs, product prices and names, finances,
marketing plans, business opportunities, personnel, research, development or
know-how; and the terms and conditions of this Agreement.   7.2   Use and
Disclosure Restrictions. For a period [* * *] from the date of receipt of each
item of Confidential Information, or for a certain period to be agreed by both
parties in the case either party needs longer confidential obligation period for
specific information, neither party will use the other party’s Confidential
Information except for the purposes of exercising its rights and fulfilling its
obligations hereunder, and will not disclose such Confidential Information to
any third party except to its employees and consultants as is reasonably
required in connection with the exercise of its rights and the fulfillment of
its obligations under this Agreement (and, in case of any consultants, only
subject to binding use and disclosure restrictions at least as protective as
those set forth herein to be executed in writing by such consultants). In
addition, Toshiba may disclose Transmeta Confidential Information to any
(i) Toshiba Subsidiary to which Toshiba grants a sublicense pursuant to
Section 2.3 hereof, (ii) to any third-party designer or manufacturer of Toshiba
or such a sublicensed Toshiba Subsidiary for the purpose of exercising its
rights under Section 2.1(b), (iii) to any other Transmeta licensee of the
Transmeta Technology solely for the purpose of Toshiba and such licensee
discussing and sharing information regarding the use and exploitation of the
Transmeta Technology , provided that Toshiba, Transmeta and such licensee have
first entered into a 3-way confidentiality agreement; and (iv) to any
third-party customer of Toshiba or such a sublicensed Toshiba Subsidiary for the
purpose of exercising its rights under Section 2.1; provided, that prior to any
such disclosure, each such third party customer must execute a written
non-disclosure agreement with Toshiba that contains use and disclosure
restrictions at least as protective as those set forth herein. For the avoidance
of doubt, in no event will either party have the right to disclose the terms and
conditions of this Agreement, including, without limitation, any exhibits
hereto, to any other Transmeta licensee of the Transmeta Technology. Each party
will use all reasonable efforts to protect and to maintain the confidentiality
of all of the other party’s Confidential Information in its possession or
control by using the efforts that such party ordinarily uses with respect to its
own proprietary information of similar nature and importance, but in no event
less than reasonable efforts. The foregoing obligations will not restrict either
party from disclosing

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  10    

 



--------------------------------------------------------------------------------



 



    the terms of this Agreement or other Confidential Information: (i) pursuant
to the order or requirement of a court, administrative agency, or other
governmental body, provided that the party required to make such a disclosure
gives reasonable notice to the other party, to the extent reasonably
practicable, so that the other party may contest such an order or requirement;
(ii) on a confidential basis to its legal or professional financial advisors;
(iii) as required under applicable securities regulations, provided that the
party required to make such a disclosure only discloses that Confidential
Information or those portions of this Agreement, as the case may be, that legal
counsel to that party advises are legally required to be disclosed and exercises
commercially reasonable efforts to obtain confidential treatment of such
Confidential Information or the other portions of this Agreement; and
(iv) subject to execution of written confidentiality agreements no less
restrictive than those set forth herein, to present or future providers of
capital and/or potential investors in or acquirers of such party or its assets
associated with the subject matter of this Agreement.   7.3   Exclusions. The
obligations set forth in Section 7.2 will not apply to any information that:
(i) is or becomes generally known to the public through no fault or breach of
this Agreement by the receiving party; (ii) the receiving party can document was
rightfully known to the receiving party at the time of disclosure without an
obligation of confidentiality; (iii) the receiving party can document was
independently developed by the receiving party without use of the disclosing
party’s Confidential Information; or (iv) the receiving party rightfully obtains
from a third party without restriction on use or disclosure.   7.4   Residuals.
Notwithstanding anything else in this Agreement, however, each party’s employees
shall be entitled to use, without restriction (subject to the confidentiality
obligations in Section 7, but not restricted to the above use restriction) or
royalty for any purpose, the other party’s Confidential Information (excluding
Transmeta Specific Technology, but including such Transmeta Specific Technology
as has been confirmed by Toshiba to be not used for practicing any rights and
licenses provided for under this Agreement) retained in such employee’s unaided
memory as a result of rightful access to another party’s Confidential
Information pursuant to this Agreement, subject only to the other party’s
patents, copyrights, or mask work rights. An employee’s memory will be
considered to be unaided if the employee has not intentionally memorized the
Confidential Information for the purpose of retaining it and subsequently using
or disclosing it. Nothing in this Agreement will restrict any party’s right to
assign or reassign its employees, including without limitation those who have
had access to the other party’s Confidential Information, to any project in its
discretion.   7.5   Independent Development. Transmeta acknowledges that Toshiba
may currently be developing technology that is similar to the Transmeta
Technology. Accordingly, nothing in this Agreement will be deemed to limit
Toshiba’s right to independently develop technology that is similar to the
Transmeta Technology. For the purposes hereof, technology will be deemed to be
independently developed if and only if it is developed by Toshiba employees or
contractors without use of actual access to any Transmeta Technology or
Transmeta Confidential Information, subject to Section 7.4.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  11    

 



--------------------------------------------------------------------------------



 



8.   OWNERSHIP   8.1   Transmeta Ownership. Toshiba acknowledges and agrees
that, as between Transmeta and Toshiba, Transmeta owns all right, title, and
interest in and to the Transmeta Technology Deliverables, Transmeta Technology
and Transmeta Confidential Information, including all Intellectual Property
Rights therein.   8.2   Toshiba Ownership. Transmeta acknowledges and agrees
that, as between Toshiba and Transmeta, Toshiba owns all right, title, and
interest in and to the Toshiba Improvements and Toshiba Confidential
Information, including all Intellectual Property Rights therein.   8.3  
Proprietary Notices. Each party will not delete or in any manner alter the
patent, copyright, trademark, and other proprietary rights notices of the other
party (and its suppliers, if any) appearing on the documents (including but not
limited to the Transmeta Technology and/or Transmeta Technology Deliverables,
Toshiba Improvements), as provided or otherwise made available by the other
party hereunder. Each party shall reproduce such notices on all copies it makes
of the documents, as permitted hereunder.   9.   REPRESENTATIONS AND WARRANTIES
  9.1   Warranty of Authority. Each party represents and warrants to the other
party that it has the necessary corporate power, right and authority to enter
into this Agreement, to carry out its obligations under this Agreement, and to
grant the rights herein granted.   9.2   Warranty Disclaimer of Transmeta.
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 9.1, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TRANSMETA SPECIFICALLY AND EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OR CONDITIONS WITH RESPECT TO THE TRANSMETA TECHNOLOGY, TRANSMETA
TECHNOLOGY DELIVERABLES, TECHNOLOGY TRANSFER TRAINING, TECHNICAL SUPPORT
SERVICES AND MAINTENANCE SERVICES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE,
INCLUDING ANY IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, QUALITY, OR NON-INFRINGEMENT, EVEN IF TRANSMETA HAS BEEN
MADE AWARE OF ANY PARTICUAR TOSHIBA REQUIREMENTS.   9.3   Warranty Disclaimer of
Toshiba. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 9.1, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TOSHIBA SPECIFICALLY AND EXPRESSLY DISCLAIMS ANY
AND ALL WARRANTIES OR CONDITIONS REGARDING TOSHIBA IMPROVEMENTS, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OR CONDITIONS
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUALITY, OR
NON-INFRINGEMENT, EVEN IF TOSHIBA HAS BEEN MADE AWARE OF ANY PARTICUAR TRANSMETA
REQUIREMENTS.   10.   INFRINGEMENT INDEMNITY

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  12    

 



--------------------------------------------------------------------------------



 



10.1   Transmeta Obligations. Subject to Sections 10.2, 10.3, and 10.5,
Transmeta will, at its expense: (i) defend any third-party action or proceeding
brought against Toshiba (or a Toshiba Subsidiary) to the extent that it is based
upon a claim that the Transmeta Technology and/or Transmeta Technology
Deliverables, as provided by Transmeta to Toshiba under this Agreement,
infringes or misappropriates any Intellectual Property Rights of any third
party; and (ii) settle such claim and pay any costs, damages and reasonable
attorneys’ fees attributable to such claim incurred by Toshiba and/or Toshiba
Subsidiaries in relation to this claim or that are payable in a settlement
approved in advance and in writing, by Transmeta, provided, however, that
Transmeta shall not enter into any settlement that would impose any obligations
or liability upon Toshiba, without Toshiba’s prior written consent.   10.2  
Toshiba Obligations. Subject to Sections 10.1 and 10.3, Toshiba will, at its
expense: (i) defend any third-party action or proceeding brought against
Transmeta to the extent that it is based on a claim arising out of or resulting
from an Indemnity Exclusion (as defined in Section 10.5) and (ii) settle such
claim and pay any costs, damages and reasonable attorneys’ fees attributable to
such claim incurred by Transmeta in relation to this claim or that are payable
in settlement approved in advance and in writing, by Toshiba, provided, however,
that Toshiba shall not enter into any settlement that would impose any
obligations or liability upon Transmeta, without Transmeta’s prior written
consent.   10.3   Conditions to Defense Obligations. For the purposes hereof,
the “Defending Party” means the party requested to defend the other party under
Section 10.1 or 10.2, as the case may be, and the “Defended Party” means the
party making such a request. The Defending Party will have no obligations to the
Defended Party under this Section 10 unless the Defended Party: (i) provides the
Defending Party with prompt written notice of the claim; (ii) provides the
Defending Party with all reasonable information and assistance, at the Defending
Party’s expense, to defend or settle the claim; and (iii) (subject to the
provisos as set forth in Sections 10.1 (ii) and 10.2 (ii)), grants the Defending
Party authority and sole control of the defense and settlement of the claim. The
Defended Party reserves the right to retain counsel, at the Defended Party’s
expense, to participate in the defense and settlement of any such claim.   10.4
  Injunctions. If Toshiba’s use of the Transmeta Technology and/or Transmeta
Technology Deliverables is, or in Transmeta’s opinion is likely to be, enjoined
due to a claim of the type specified in Section 10.1 above, then Transmeta will,
at its sole option and expense: (i) procure for Toshiba the right to continue
using the Transmeta Technology and/or Transmeta Technology Deliverables under
the terms of this Agreement; and/or (ii) replace or modify the Transmeta
Technology and/or Transmeta Technology Deliverables to make it non-infringing
but substantially equivalent in function; or (iii) if options (i) and (ii) above
cannot be accomplished despite Transmeta’s best efforts, then Transmeta shall
pay to Toshiba compensatory damages incurred by Toshiba due to such injunctions,
subject to the limitation of Section 11 of this Agreement.   10.5   Exclusions.
Notwithstanding the terms of Section 10.1, Transmeta will have no liability for
any infringement or misappropriation claim of any kind to the extent it results
from:

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  13    

 



--------------------------------------------------------------------------------



 



    (i) modifications to the Transmeta Technology or Transmeta Technology
Deliverables not made by Transmeta or a party authorized in writing by
Transmeta, if a claim would not have occurred but for such modifications;
(ii) the combination, operation or use of the Transmeta Technology or Transmeta
Technology Deliverables with any data, software, products or devices not
provided by Transmeta or in connection with processes not provided by Transmeta,
if a claim would not have occurred but for such combination, operation or use;
(iii) Toshiba’s failure to use updated or modified versions of the Transmeta
Technology or Transmeta Technology Deliverables provided by Transmeta to avoid a
claim; (iv) use of the Transmeta Technology or Transmeta Technology Deliverables
by or on behalf of Toshiba or any Toshiba Subsidiary in breach of this
Agreement; or (v) use of the Transmeta Technology or Transmeta Technology
Deliverables in any manner that would cause Transmeta to continue to incur
liability to a third party with respect to an infringement or misappropriation
claim after notice from Transmeta to cease use thereof. The foregoing clauses
(i) through (v) are referred to collectively as the “Indemnity Exclusions”).  
10.6   Sole Remedy. AS BETWEEN TRANSMETA AND TOSHIBA, THE PROVISIONS OF THIS
SECTION 10 SET FORTH EACH PARTY’S SOLE AND EXCLUSIVE OBLIGATIONS, AND THE OTHER
PARTY’S SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO ANY THIRD-PARTY
INTELLECTUAL PROPERTY RIGHTS INFRINGEMENT OR MISAPPROPRIATION CLAIMS OF ANY KIND
RELATED TO THE TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY DELIVERABLES, LONGRUN2
PRODUCTS, TOSHIBA IMPROVEMENTS, AND ANY TECHNOLOGY TRANSFER TRAINING, TECHNICAL
SUPPORT SERVICES AND MAINTENANCE SERVICES PROVIDED BY OR FOR TRANSMETA OR
TOSHIBA UNDER THIS AGREEMENT.   11.   LIMITATION OF LIABILITY   11.1   Exclusion
of Damages. NEITHER PARTY WILL BE LIABLE FOR ANY INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF USE, DATA, BUSINESS,
PROFITS, OR GOODWILL) IN CONNECTION WITH, ARISING OUT OF, OR RELATING TO THIS
AGREEMENT OR THE USE OF THE TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY
DELIVERABLES OR FROM TECHNOLOGY TRANSFER TRAINING, TECHNICAL SUPPORT SERVICES OR
MAINTENANCE SERVICES PERFORMED BY TRANSMETA UNDER THIS AGREEMENT, WHETHER SUCH
LIABILITY ARISES FROM ANY CLAIM BASED UPON CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, AND WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE. Except for the exclusions for punitive or exemplary
damages, which will apply in all events, the foregoing exclusions will not apply
to or restrict in any manner: (a) either party’s liability arising from a breach
of Section 7; (b) either party’s liability arising out of any infringement,
misappropriation or violation of the other party’s Intellectual Property Rights;
or (c) Toshiba’s liability arising from a breach of Section 2.4.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  14    

 



--------------------------------------------------------------------------------



 



11.2   Total Liability. IN NO EVENT WILL EITHER PARTY’S TOTAL LIABILITY TO THE
OTHER PARTY IN CONNECTION WITH, ARISING OUT OF, OR RELATING TO THIS AGREEMENT,
FROM ALL CAUSES OF ACTION AND THEORIES OF LIABILITY, EXCEED [* * *]. Except for
the exclusions for punitive or exemplary damages, which will apply in all
events, the foregoing limitation will not apply to or restrict in any manner:
(a) Toshiba’s liability arising from any breach of Sections 7; (b) Toshiba’s
liability arising out of any infringement, misappropriation or violation of the
other party’s Intellectual Property Rights under this agreement; or
(c) Toshiba’s liability arising from any breach of Section 2.4., on the
condition that IN NO EVENT WILL TOSHIBA’S TOTAL LIABILITY TO TRANSMETA IN
CONNECTION WITH, ARISING OUT OF, OR RELATING TO THE ABOVE SPECIFIED EVENTS, FROM
ALL CAUSES OF ACTION AND THEORIES OF LIABILITY, EXCEED [* * *].   11.3  
Acknowledgment. Each party acknowledges that the other party has entered into
this Agreement in reliance on the above limitations of liability, and that the
same constitute a material basis of the bargain between the parties. The parties
have agreed that the limitations specified above will survive any expiration or
termination of this Agreement and will apply even if any limited remedy
specified in this Agreement is found to have failed of its essential purpose.  
12.   GENERAL PROVISIONS   12.1   Assignment. Neither party may assign or
transfer this Agreement and/or any rights and/or obligations hereunder, in whole
or in part, whether by operation of law or otherwise, without the other party’s
express prior written consent, which consent will not be unreasonably delayed or
withheld; provided that any such assignee or transferee shall agree in writing
to be bound by the terms and conditions of this Agreement. Any attempt to assign
or transfer this Agreement, without such consent, will be null and void and
without effect. Notwithstanding the foregoing, either party may assign or
transfer this Agreement, without the other party’s consent, to a third party
that succeeds to all or substantially all of its assets or related business
(whether by sale, merger, operation of law or otherwise), and Transmeta may so
assign this Agreement to an assignee or transferee of, or successor in interest
to, Transmeta’s rights to license the Intellectual Property Rights in and to the
Transmeta Technology; provided that any such assignee, transferee or successor
agrees in writing to be bound by the terms and conditions of this Agreement. For
the avoidance of doubt, any rights granted to Transmeta in Section 2.6 in this
Agreement shall be granted solely to Transmeta and shall not be assigned or
transferred to any party without Toshiba’s prior written consent. Subject to the
foregoing, the rights and obligations of the parties will be binding upon and
inure to the benefit of the parties’ permitted successors and lawful transferees
and assigns.   12.2   Independent Contractors. In performing their respective
duties under this Agreement, each of the parties will be operating as an
independent contractor. Nothing contained herein will in any way constitute any
association, partnership, or joint venture between the parties hereto. Neither
party will have the power to bind the other party or incur obligations on the
other party’s behalf without the other party’s prior written consent.

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  15    

 



--------------------------------------------------------------------------------



 



12.3   Equitable Relief. Each party acknowledges and agrees that any breach of
this Agreement with respect to the other party’s Intellectual Property Rights or
Confidential Information may cause such other party to incur irreparable harm
and significant injury that would be difficult to ascertain and would not be
compensable by damages alone. Accordingly, each party acknowledges and agrees
that, in addition to any and all remedies that the non-breaching party may have
at law or otherwise with respect to such a breach, the non-breaching party will
have the right to obtain specific performance, injunction or other appropriate
equitable relief.   12.4   Notice. All notices required or permitted under this
Agreement will be in writing and delivered by confirmed facsimile transmission,
by courier or overnight delivery services, or by certified mail, and in each
instance will be deemed given upon receipt. All communications will be sent to
the addresses set forth below or to such other address as may be specified by
either party to the other in accordance with this Section. Either party may
change its address for notices under this Agreement by giving written notice to
the other party by the means specified in this Section.

         
 
  Transmeta:   Toshiba:  
 
  David R. Ditzel   [* * *]
 
  [* * *]   [* * *]
 
      [* * *]
 
      Semiconductor Company
 
  3990 Freedom Circle,   Toshiba Corporation
 
  Santa Clara, CA 95054,   1-1, Shibaura 1-Chome, Minato-Ku, Tokyo 105-
 
  U.S.A.   8001, Japan
 
       
 
  With a copy to:   With a copy to:  
 
  John O’Hara Horsley   [* * *]
 
  [* * *]   [* * *]

12.5   Compliance with Law; Export Controls. Each party will comply with all
laws and regulations applicable to such party’s performance of this Agreement.
Without limiting the generality of the foregoing, each party will comply fully
with all relevant export laws and regulations of the United States and Japan and
all other countries having competent jurisdiction (“Export Laws”) to ensure that
neither the Transmeta Technology, Transmeta Technology Deliverables nor any
direct product thereof or technical data related thereto is: (i) exported or
re-exported directly or indirectly in violation of Export Laws; or (ii) used for
any purposes prohibited by the Export Laws, including, but not limited to,
nuclear, chemical, or biological weapons proliferation.   12.6   Waiver. No
failure by either party to exercise or enforce any of its rights under this
Agreement will act as a waiver of such rights, and no waiver of a breach in a
particular situation will be held to be a waiver of any other or subsequent
breach.   12.7   Severability. If any provision of this Agreement is found
invalid or unenforceable, that provision will be enforced to the maximum extent
possible, and the other provisions of this Agreement will remain in force.

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  16    

 



--------------------------------------------------------------------------------



 



12.8   Non-Exclusive Remedy. Except as otherwise set forth in this Agreement,
the exercise by either party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.  
12.9   Force Majeure. Neither party will be liable to the other party for any
delay or failure in its performance of this Agreement to the extent that such
delay or failure is due to causes beyond it’s reasonable control, including, but
not limited to, acts of God, fires, earthquake, explosions, labor disputes, war,
terrorism, riots, inability to obtain energy or supplies, provided, that the
non-performing party promptly furnishes notice to the other party, uses its
reasonably efforts to correct such failure or delay in its performance, and
resumes performance as soon as practicable.   12.10   Governing Law. This
Agreement will be governed by and construed in accordance with the laws of the
State of California. The parties expressly disclaim the application of the U.N.
Convention on Contracts for the International Sale of Goods.   12.11   Entire
Agreement. This Agreement, including its exhibits, constitutes the complete and
exclusive understanding and agreement between the parties relating to the
subject matter hereof and supersedes all contemporaneous and prior
understandings, agreements and communications (both written and oral) relating
to its subject matter. No modifications, alterations or amendments will be
effective unless in writing signed by duly authorized representatives of both
parties.   12.12   Publicity. Except as required by applicable law, neither
party will individually make or issue any press release or public statement
related to this Agreement or any of the rights or obligations undertaken by
either party hereunder unless agreed otherwise in writing by both parties prior
to the issuance of any such press release or public statement, provided that if
a party is required by applicable law to make or issue any press release or
statement, such party shall immediately notify the other party and both parties
shall discuss in good faith the contents and timing thereof.   12.13  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.   12.14   Negotiations. The parties will attempt to
resolve all disputes, claims, or controversies arising under or related to this
Agreement or its subject matter or any right or obligation created by this
Agreement (“Dispute”) through good faith negotiations conducted by the
representatives of the parties. The party asserting the Dispute will give prompt
notice to the other party describing the Dispute in reasonable detail (“Dispute
Notice”).   12.15   Arbitration. If the parties are unable to resolve a Dispute
through good faith negotiations conducted in accordance with the provisions of
Section 12.14 above, then, the Dispute will be resolved by binding arbitration
conducted (i) in Santa Clara County, California by the American Arbitration
Association (“AAA”) in accordance with its Commercial Arbitration Rules then in
effect if Transmeta is the defendant, and (ii) in Tokyo, Japan by the Japan
Commercial Arbitration Association in accordance with its Commercial

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  17    

 



--------------------------------------------------------------------------------



 



    Arbitration Rules then in effect if Toshiba is the defendant. The
arbitration will be conducted in the English language. The number of arbitrators
shall be three (3) and they shall be appointed in accordance with the applicable
rules. The award rendered by the arbitrators will be final, binding and
non-appealable. Judgment upon such award may be entered in any court of
competent jurisdiction. All costs incurred in conducting the arbitration (other
than fees of counsel) will be shared equally by the parties.   12.16  
Reservation of Rights. Notwithstanding the foregoing provision of Section 12.15,
each party reserves the right to seek injunctive or other equitable relief in a
court of competent jurisdiction with respect to any Dispute related to the
actual or threatened infringement, misappropriation or violation of a party’s
Intellectual Property Rights or breach of Section 2 hereof.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly-authorized representatives as of the Effective Date.

                          TRANSMETA CORPORATION:       TOSHIBA CORPORATION:    
 
                       
By:
  /s/ Arthur L. Swift       By:   /s/ Masashi Muromachi        
 
                       
 
                        Name: Arthur Swift       Name: Masashi Muromachi    
 
                        Title: President and CEO       Title: President and CEO,
Semiconductor Company    
 
                        Date: February 22, 2006       Date: February 22, 2006  
 

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  18    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Transmeta Technology and Transmeta Technology Deliverables
The following documents and intellectual property will be delivered
substantially in the form described below, although the exact titles and
contents may change. The specific titles and bulleted descriptions are meant to
be indicative of the content of each document.
Document 1: Transmeta LongRun Power Management Overview
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  19    

 



--------------------------------------------------------------------------------



 



Document 2: Transmeta LongRun2 Product Engineering
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  20    

 



--------------------------------------------------------------------------------



 



Document 3: Transmeta LongRun Circuit Design Guide
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  21    

 



--------------------------------------------------------------------------------



 



Document 4: Transmeta LongRun2 Power Management Technology Overview
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  22    

 



--------------------------------------------------------------------------------



 



Document 5: Transmeta LongRun2 [* * *] Design Guide
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  23    

 



--------------------------------------------------------------------------------



 



Document 6: Transmeta LongRun2 Circuit Design Guide
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  24    

 



--------------------------------------------------------------------------------



 



Document 7: Transmeta [* * *] Methodology
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  25    

 



--------------------------------------------------------------------------------



 



Document 8: Transmeta LongRun2 Transistor Optimization Recommendations
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  26    

 



--------------------------------------------------------------------------------



 



Document 9: Transmeta Device [* * *] Design Guide
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  27    

 



--------------------------------------------------------------------------------



 



Document 10: Transmeta LongRun2 Technology Evaluation Test Structures
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  28    

 



--------------------------------------------------------------------------------



 



Document 11: Transmeta LongRun2 Advanced [* * *]
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  29    

 



--------------------------------------------------------------------------------



 



Document 12: Transmeta [* * *]
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  30    

 



--------------------------------------------------------------------------------



 



Document 13: Transmeta LongRun2 [* * *]
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  31    

 



--------------------------------------------------------------------------------



 



Document 14: Layout Considerations for [* * *] From LongRun2
[* * *]
15. Transmeta’s Presentation Materials

  •   Instructional text, PowerPoint slides and other presentation materials
used in connection with the training classes.     •   Transmeta’s disclosure of
Proprietary Information pursuant to that certain Mutual Non-Disclosure Agreement
between Transmeta and Toshiba, dated [* * *].

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  32    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Transmeta Specific Technology
Document 1: Transmeta LongRun Power Management Overview
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  33    

 



--------------------------------------------------------------------------------



 



Document 2: Transmeta LongRun2 Product Engineering
Document 3: Transmeta LongRun Circuit Design Guide

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  34    

 



--------------------------------------------------------------------------------



 



Document 4: Transmeta LongRun2 Power Management Technology Overview
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  35    

 



--------------------------------------------------------------------------------



 



Document 5: Transmeta LongRun2 [* * *] Design Guide
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  36    

 



--------------------------------------------------------------------------------



 



Document 6: Transmeta LongRun2 Circuit Design Guide
     [* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  37    

 



--------------------------------------------------------------------------------



 



Document 7: Transmeta LongRun2 [* * *] Methodology
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  38    

 



--------------------------------------------------------------------------------



 



Document 8: Transmeta LongRun2 Transistor Optimization Recommendations

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  39    

 



--------------------------------------------------------------------------------



 



Document 9: Transmeta Device [* * *] Design Guide
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  40    

 



--------------------------------------------------------------------------------



 



Document 10: Transmeta LongRun2 Technology Evaluation Test Structures
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  41    

 



--------------------------------------------------------------------------------



 



Document 11: Transmeta LongRun2 Advanced [* * *]
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  42    

 



--------------------------------------------------------------------------------



 



Document 12: Transmeta [* * *]
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  43    

 



--------------------------------------------------------------------------------



 



Document 13: Transmeta LongRun2 [* * *]
[* * *]
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  44    

 



--------------------------------------------------------------------------------



 



Document 14: Layout Considerations for [* * *] From LongRun2
15. Transmeta’s Presentation Materials

  •   Instructional text, PowerPoint slides and other presentation materials
used in connection with the training classes.     •   Transmeta’s disclosure of
Proprietary Information pursuant to that certain Mutual Non-Disclosure Agreement
between Transmeta and Toshiba, dated [* * *].

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  45    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Maintenance Services and Fees
This exhibit describes the Maintenance Services that Transmeta will provide to
Toshiba pursuant to Section 3.2.
Maintenance Services. Maintenance services to:
(a) evaluate, modify or correct any errors reported by Toshiba to Transmeta, and
(b) correct or update documentation and/or tangible material, provide bug fixes,
or otherwise maintain the Transmeta Technology, not to exceed [* * *] per
calendar quarter.
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  46    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Technical Support Services and Fees
This exhibit describes the Technical Support Services that Transmeta will
provide to Toshiba pursuant to Section 3.1 and 3.7, starting with the Effective
Date of this Agreement.
1. Transmeta Technology Transfer Training
Transmeta will hold training classes for Toshiba no later than [* * *] in
accordance with the schedule to be mutually agreed between the parties. Toshiba
shall decide the topic area of the Training classes among the items listed in
Exhibit A. Training classes will take no more than [* * *]. Upon the completion
of the training classes, and Toshiba’s receipt of all of the Transmeta
Technology Deliverables specified in Exhibit A, the parties will execute
Exhibit F (Memorandum of Acceptance) and exchange copies of this document.
2. Technical Support Services.
Transmeta will provide a team of approximately [* * *] “full time equivalent”
(FTE) engineers experienced with LongRun2 to assist Toshiba with developing the
semiconductor process, test chips, and implementation of LongRun2 in specific
chip designs. The engineering personnel requirements indicated under “Project
Description”, the [* * *] indicated under “Estimated [* * *]” for each such
project, and the [* * *] fee indicated under “Fee [* * *]” are provided for
estimating purposes only and are not binding on Transmeta or Toshiba and do not
affect the quarterly Technical Support Service fee payable by Toshiba, as
specified below. Billing is on a time and materials basis, and not subject to
specific deliverables.

                                  Project           Estimated   Fee        
Description   FTE   [* * *]   [* * *] Total  
1. Consulting on [* * *]
    [* * *]       [* * *]       [* * *]       [* * *]  
 
                               
2. Circuit development for [* * *]
    [* * *]       [* * *]       [* * *]       [* * *]  
 
                               
3. [* * *] design and implementation
    [* * *]       [* * *]       [* * *]       [* * *]  
 
                               
4. Consulting on [* * *]
    [* * *]       [* * *]       [* * *]       [* * *]  
 
                               
Total
    [* * *]       [* * *]       [* * *]       [* * *]  

3. Technical Support Services Fee. The fee for Technical Support Services shall
be [* * *] per calendar quarter, not to exceed [* * *] per calendar quarter.
Such fee will be due and payable [* * *]. The first quarterly fee will prorated
from the execution date of the Agreement. Reasonable expenses incurred in the
performance of these services will also be added to these fees. Any capital
expenses (e.g., CAD tools) must be approved in advance by Toshiba. Toshiba
intends to
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  47    

 



--------------------------------------------------------------------------------



 



sustain this level of support for a minimum of [* * *] from the Effective Date,
and to give Transmeta at least [* * *] notice before any reduction in the level
of support that Toshiba will require from Transmeta.
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  48    

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Royalties
     For any LongRun2 Product manufactured by or for Toshiba, Toshiba will pay
Transmeta royalties calculated in accordance with the royalty schedule set forth
below.

                  Cumulative wafers   Royalty for 8” wafers   Royalty for 12” or
other size wafers
[* * *]
    [* * *]       [* * *]  
[* * *]
    [* * *]       [* * *]  
[* * *]
    [* * *]       [* * *]  
[* * *]
    [* * *]       [* * *]  
[* * *]
    [* * *]       [* * *]  
[* * *]
    [* * *]       [* * *]  

Note to Royalty Schedule
1. The royalty will be calculated [* * *].
 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as [* * *]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  49    

 



--------------------------------------------------------------------------------



 



EXHIBIT F
MEMORANDUM OF ACCEPTANCE
For the sole purpose of confirming their respective achievements to date
pursuant to their LongRun2 Technology License Agreement dated
                    , 2006 (the “Agreement”), Transmeta Corporation
(“Transmeta”) and Toshiba Corporation (“Toshiba”) hereby confirm the following
matters, as of (date)                                         (the “Acceptance
Date”):
     1. Transmeta acknowledges that, as of the Acceptance Date, Toshiba has
timely paid and Transmeta has received a payment of
                                        , as the first installment of Technology
Transfer Services Fees described in Exhibit D of this Agreement.
     2. Toshiba acknowledges that, as of the Acceptance Date, Toshiba has
received and accepted and Transmeta has delivered and discharged all duties
regarding the delivery of the Transmeta Technology Deliverables in accordance
with Section 3.1 of the Agreement.
     3. Transmeta and Toshiba both hereby reaffirm the Agreement and stipulate
that none of the recitals in this memorandum is intended to modify, add to, or
eliminate any provision of the Agreement.

                      TRANSMETA CORPORATION:       TOSHIBA CORPORATION:    
 
                   
By:
          By:        
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
          Title:        
 
                   

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  50    

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Identified Personnel for Receipt of Transmeta Technology

         
 
       
Toshiba / Transmeta LongRun2 Agreement
  51    

 